DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 11, 17-22 and 30.
Applicant cancelled claim 16.
Status of claims:
Claims 1-15 and 17-31 are pending in this office action.
Response to Arguments
Applicant's arguments filed 6/22/22  have been fully considered but they are not persuasive. Applicant argues in claim 24,  that Wallentin reference fails to teach receiving, from a relay user equipment (UE), an indication that the relay UE supports a Layer 2 relay service
6.	Examiner respectfully disagrees. Wallentin discloses in claim 24, receiving, from a relay user equipment (UE), an indication that the relay UE supports a Layer 2 relay service (page 22, lines 14-26, i.e. if the Remote to Relay UE is using WLAN for connectivity. Irrespective of which radio or other interface exists between the Remote UE and the Relay UE, that interface may include a protocol discriminator, such that the Layer-2 [e.g., MAC] sublayer can interpret and distinguish transmissions including 3GPP RRC messages. One way of solving this in WLAN is through the use of a specific EtherType Protocol Discrimination, EPD. Thus, when a Relay and Remote UE communicate over WLAN (in tethering mode, or in Peer-to-Peer/W-Fi Direct manner) RRC transmissions may for example be sent in MAC Sublayer SDU's [MSDUs] with an associated EtherType that may be specific). Wallentin teaches an indication that the relay UE supports a Layer 2 relay service, via protocol discriminator,  such that the Layer-2 [e.g., MAC] sublayer can interpret and distinguish transmissions including 3GPP RRC messages or MAC Sublayer SDU's [MSDUs] with an associated EtherType. Therefore, the 102/103 rejection is maintained for claims 1-31.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Per claim 24, Wallentin discloses a method of wireless communication performed by a base station (see figure 9a, eNB), comprising: receiving, from a relay user equipment, UE (see figure 9a, page 17 lines 34 and 35, page 18 lines 1-3,  relay UE, the Relay UE sends an RRC UL InformationTransfer message to the eNB including the remote UE reference and indicating that the Remote UE wants to establish a RRC connection, using the relayed SRBO on LTE-Uu ), an indication that the relay UE supports a Layer 2 relay service ( page 16, Fig 9a, lines 24-30, i.e.  the SRBO configuration may consist of a specific layer 2 destination address value in the MAC layer [in DST field] used to indicate relayed SRBO. In the case where this configuration is pre-configured or there are default settings and page 22, lines 14-26, Fig 10, i.e. if the Remote to Relay UE is using WLAN for connectivity. Irrespective of which radio or other interface exists between the Remote UE and the Relay UE, that interface may include a protocol discriminator, such that the Layer-2 [e.g., MAC] sublayer can interpret and distinguish transmissions including 3GPP RRC messages. One way of solving this in WLAN is through the use of a specific EtherType Protocol Discrimination, EPD. Thus, when a Relay and Remote UE communicate over WLAN [in tethering mode, or in Peer-to-Peer/W-Fi Direct manner] RRC transmissions may for example be sent in MAC Sublayer SDU's [MSDUs] with an associated EtherType that may be specific, refer to response to Argument section); transmitting a relaying configuration to the relay UE based at least in part on the indication (page 16, lines 24-30, i.e. the relay UE sends RRCConnectionReconfigurationComplete- confirmation message to the eNB ); and communicating with a remote UE via the relay UE based at last in part on the relaying configuration (see page 20, lines 22-34, figure 9b, 921, establish relayed SRB2 and relayed DRB’s ).
Per claim 25, Wallentin discloses the method of claim 24, wherein the indication is received in a sidelink UE information message( page 16 lines 24-30 Fig 9a ref. 901, i.e. LTE sidsiink as the relay link, the SRBO configuration may consist of a PDCP SDU type value used to indicate relayed SRBO .
Per claim 26, Wallentin discloses the method of claim 24, wherein the relaying configuration includes at least one of: a remote UE radio access signaling radio bearer (SRB) configuration(page 16 lines 33-35 , Fig 9a, SRB configuration), information indicating a sidelink access stratum configuration for a sidelink between the relay UE and the remote UE, a radio access stratum configuration for a radio access link between the relay UE and the base station, or an adaptation layer configuration for handling the remote UE.
Per claim 27, Wallentin discloses the method of claim 24, wherein the indication that the relay UE supports the Layer 2 relay service is received contemporaneously with an advertisement of a Layer 2 relay service capability of the relay UE( page 2 lines 15-19, Mass! A discovery ["I am here"], in which, once the service has been authorized at step 401 , the announcing UE, shown at 402a broadcasts information at step 403a at pre-defined intervals, necessary for other UEs to connect to it).
Per claim 28, Wallentin discloses the method of claim 24, wherein the indication that the relay UE supports the Layer 2 relay service is received before the remote UE connects to the relay UE (page 16 lines 33-35, Fig 9a, ref. 904, before establishing a connection at ref. 905).
Per claim 29, Wallentin discloses the method of claim 24, wherein the indication that the relay UE supports the Layer 2 relay service is received during a unicast link setup or link modification for the remote UE(page 16 lines 20-28, i.e. For example, in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a PDCP SDU type value used to indicate relayed SRBO. As a second example, also in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a specific layer 2 destination address value in the MAC layer (in DST field) used to indicate relayed SRBO, examiner interprets unicast sidelink is a sidelink, where Applicant specification, paragraph 114, uses the term “unicast sidelink”).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-8, 11-15, 17-22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin in view of 3GPP TR23.733V15 (hereinafter 3GPPr15).

Per claim 1, Wallentin discloses a method of wireless communication performed by a remote user equipment (UE), comprising (pg1 lines 18 and 19, Fig 2, i.e. the ProSe UE-to-Network Relay node 103 may for example be a UE with capabilities to serve as relay for remote UEs): transmitting, to a relay UE, a request for a Layer 2 relay service (page 2, lines 23-34 and page 3 lines 5-7, Fig 2 and Fig 5) ; receiving, from the relay UE, a message indicating that the relay UE accepts the Layer 2 relay service (page 16 lines 24-34, Fig 9a, ref. 904, i.e. in step 903, the relay UE sends
RRCConnectionReconfigurationComplete- confirmation message to the eNB. In step 904, the Relay UE transmits a relayed SNBO configuration to the Remote UE); establishing a radio access signaling radio bearer (SRB) for the Layer 2 relay service using a remote UE radio access SRB configuration (page 16 lines 33-35 and page 17 lines 27-32, Fig 9a, i.e. the Remote UE sends a RRC connection request to the Relay UE including its UE identity [e.g. the S-TMSI, a random number or any other identifier] and a new establishment Cause = "Relay", using configuration details for transmission of SRBO over relay); wherein the radio access SRB for the Layer 2 relay service is established based at least in part on the relaying UE providing, to a base station (see figure 9a, page 17 lines 34 and 35, page 18 lines 1-3,  relay UE, the Relay UE sends an RRC UL InformationTransfer message to the eNB including the remote UE reference and indicating that the Remote UE wants to establish a RRC connection, using the relayed SRBO on LTE-Uu), an indication that the relay UE supports the Layer 2 relay service (page 16, Fig 9a, lines 24-30, i.e.  the SRBO configuration may consist of a specific layer 2 destination address value in the MAC layer [in DST field] used to indicate relayed SRBO. In the case where this configuration is pre-configured or there are default settings and page 22, lines 14-26, Fig 10, i.e. if the Remote to Relay UE is using WLAN for connectivity. Irrespective of which radio or other interface exists between the Remote UE and the Relay UE, that interface may include a protocol discriminator, such that the Layer-2 [e.g., MAC] sublayer can interpret and distinguish transmissions including 3GPP RRC messages. One way of solving this in WLAN is through the use of a specific EtherType Protocol Discrimination, EPD. Thus, when a Relay and Remote UE communicate over WLAN [in tethering mode, or in Peer-to-Peer/W-Fi Direct manner] RRC transmissions may for example be sent in MAC Sublayer SDU's [MSDUs] with an associated EtherType that may be specific) and receiving a relaying configuration from the base station based at least in part on the indication (page 18 lines 35 and 36 and page 19 lines 1 and 2, i.e.  In step 911 , the eNB reconfigures the Relay UE with the relayed SRB1 by transmitting an RRCConnectionReconfiguration message, with information corresponding to its own SRB1 configuration made in step 910, including the remote UE reference. It also sends an RRCConnectionSetup message on the relayed SRBO on LTE-U and communicating via the radio access SRB (page 16 lines 33-35 and page 17 lines 27-32, Fig 9a, see previous remarks) but fails to explicitly disclose and a relay service code associated with the Layer 2 relay service .
	In an analogous field of endeavor, 3GPPr15 discloses a relay service code associated with the Layer 2 relay service (page 38 lines 4-5, i.e. a standardized mechanism to indicate to the Remote-UE whether a Relay Service Code is associated with L2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of 3GPPr15 into the invention of Wallentin, Wallentin provides a method for establishing a radio resource control connection between a first wireless device and a radio network node, comprises transmitting a request for a radio resource control connection towards the radio network node from the first wireless device to a second wireless device and 3GPPr15 discloses enhancements to ProSe UE to Network Relay in order to provide better a quality of services where discovery procedures for maintaining coverage, enhanced coverage or out of coverage which allows UEs with specific trust relation to find each other.
	Per claim 2, the combination discloses method of claim 1, wherein 3GPPr15 discloses the request for the Layer 2 relay service and the relay service code associated with the Layer 2 relay service are provided in a direct communication request message (page 39, 6.3.1.1. lines 3-9, UE-1 sends a Direct Communication Request message to UE-2. The message then triggers step two, the mutual authentication and security association between UE-1 and UE-2. This solution for Layer-2 relay proposes to utilize the fact that for traffic using indirect 3G4PP communication between the eRemote-UE and eNodeB, the traffic is security protected by legacy AS security procedures and sets up one to one communication between an eRemote UE and eRelay UE via secure PC5 link, refer to the same motivation as in claim 1).
Per claim 3, refer to the same rationale as explained in claim 2.
Per claim 4, the combination discloses the method of claim 1, wherein 3GPPr15 discloses the relay service code indicates that the Layer 2 relay service is associated with an emergency service (page 14, 5.7.1, when an eRemote-UE is connected to an eRelay-UE, eRemote-UE may attempt to make an eMPS or emergency call toward the network. This requires priority and eMPS subscription handling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of 3GPPr15 into the invention of Wallentin, in order to provide better a quality of services where discovery procedures for maintaining coverage, enhanced coverage or out of coverage which allows UEs with specific trust relation to find each other, as well for emergency calls from eRelay UE to the eRemote UE).
Per claim 5, refer to the same rationale as explained in claim 1(page 16 lines 33-35 , Fig 9a, SRB configuration).
Per claim 6, the combination discloses the method of claim 5, wherein Wallentin discloses the remote UE radio access SRB configuration is received in a sidelink radio resource control reconfiguration message (page 16, lines 24-28, i.e. in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a specific layer 2 destination address value in the MAC layer (in DST field) used to indicate relayed SRBO).

Per claim 7, the combination discloses the method of claim 5, wherein Wallentin discloses the remote UE radio access SRB configuration is received with information indicating a sidelink access stratum configuration for a sidelink between the relay UE and the remote UE( page 16 lines 20-28, i.e. the relay UE configures itself with the relayed SRBO configuration. It also configures a corresponding relay SRBO configuration for the relay link and associates this configuration with the SRBO configuration on LTE-Uu. For example, in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a PDCP SDU type value used to indicate relayed SRBO. As a second example, also in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a specific layer 2 destination address value in the MAC layer (in DST field) used to indicate relayed SRBO).
Per claim 8, the combination discloses the method of claim 1, wherein Wallentin discloses the remote UE is configured with the remote UE radio access SRB configuration and a sidelink access stratum configuration prior to transmitting the request for the Layer 2 relay service (page 16-lines 33-35, Fig 9a, ref. 904, which prior to ref.907, the actual request).
Per claim 11, refer to the same rationale as explained in claim 1.
Per claim 12, refer to the same rationale as explained in claim 4( see, 3GPPr15, page 73, the access stratum layer between eRelay-UE and eRemote-UE is able to provide priority treatment for the emergency and eMPS bearers).
Per claim 13, refer to the same rationale as explained in claim 5.
Per claim 14, refer to the same rationale as explained in claim 6.
Per claim 15, refer to the same rationale as explained in claim 7 (also see Wallentin, page 16, lines 8-11, i.e. pre-coded implementation).

Per claim 17, the combination discloses the method of claim 16, wherein Wallentin discloses the relaying configuration includes at least one of: the remote UE radio access SRB configuration (refer to claim 5, page 16 lines 33-35 , Fig 9a, SRB configuration), information indicating a sidelink access stratum configuration for a sidelink between the relay UE and the remote UE, a radio access stratum configuration for a radio access link between the relay UE and the base station, or an adaptation layer configuration for handling the remote UE.
Per claim 18, the combination discloses the method of claim 16, wherein Wallentin discloses the indication that the relay UE supports the Layer 2 relay service is provided after the request for the Layer 2 relay service is received (page 16 lines 33-35, Fig 9a ref. 904, relayed SRBO configuration).
Per claim 19, the combination discloses the method of claim 16, wherein the indication that the relay UE supports the Layer 2 relay service is provided contemporaneously with the message indicating whether the relay UE accepts the Layer 2 relay service (page 23, lines 28, 29 and 31, i.e. step 1201, the relay receives the RRCConnectionRequest message from the remote UE on the relayed SRBO. In step 1203, the relay determines whether to accept the connection).

Per claim 20, the combination discloses the method of claim 16, wherein Wallentin discloses the indication that the relay UE supports the Layer 2 relay service is provided contemporaneously with advertising a Layer 2 relay service capability of the relay UE( page 2 lines 15-19, Maris! A discovery ["l am here"], in which, once the service has been authorised at step 401 , the announcing UE, shown at 402a broadcasts information at step 403a at pre-defined intervals, necessary for other UEs to connect to it).
Per claim 21, the combination discloses the method of claim 16, wherein Wallentin discloses the indication that the relay UE supports the Layer 2 relay service is provided before the remote UE connects to the relay UE(page 16 lines 33-35, Fig 9a, ref. 904, before establishing a connection at ref. 905).
Per claim 22, the combination discloses the method of claim 16, wherein Wallentin discloses the indication that the relay UE supports the Layer 2 relay service is provided during a unicast link setup for
the remote UE(page 16 lines 20-28, i.e. For example, in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a PDCP SDU type value used to indicate relayed SRBO. As a second example, also in the case of LTE sidelink as the relay link, the SRBO configuration may consist of a specific layer 2 destination address value in the MAC layer (in DST field) used to indicate relayed SRBO, examiner interprets unicast sidelink is a sidelink, where Applicant specification, paragraph 114, uses the term “unicast sidelink’).
Per claim 30, refer to the same rationale as explained in claim 1( see Wallentin, page 5 lines 23 and 24, for processors and memory).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	 Claim 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin and 3GPPr15 as applied to claim 1 above, and further in view of Pan et al. (US2020329513) (hereinafter Pan).
Per claim 9, the combination discloses the method of claim 1, wherein Wallentin and 3grppr15 discloses the request for the Layer 2 relay service and the relay service code associated with the Layer 2 relay service ( refer to claim 2, see 3GPPr15, page 39, 6.3.1.1. lines 3-9), but both references fail to disclose using a link modification request message based at least in part on the remote UE and the relay UE having a unicast sidelink.
In an analogous field of endeavor, Pan discloses using a link modification request message based at least in part on the remote UE and the relay UE having a unicast sidelink (paragraph 01 22, i.e. There are two UEs (UE-1 and UE-2) performing unicast communication. UE-1 may perform the procedure used to update its L2ID with UE-2. UE-1 could transmit a link identifier update request message to UE-2. In the link identifier update request message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Pan into the invention of Wallentin and 3GPPr15, where Pan discloses a method and device are disclosed from the perspective of a first UE (User Equipment) for changing sidelink identity for a sidelink unicast link associated with a second UE in order to provide better quality of service by providing privacy requirements by changing identifiers not to be traced by third party for updating technologies and , see Pan, paragraphs 0003, 0093 and 0122.
	Per claim 23, refer to the same rationale as explained in claim 9.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15. 	Claims 10 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin and 3GPPr15 as applied to claim1 above, and further in view of 3GPP TSG RAN WG2 meeting#96 [R2-1681 49] (hereinafter D3).
Per claim 10, the combination discloses the method of claim 1, wherein Wallentin and 3GPPr15 fails to explicitly disclose communicating via the radio access SRB is performed without encapsulation of traffic by a sidelink signaling or radio resource configuration entity.
In an analogous field of endeavor, D3 discloses communicating via the radio access SRB is performed without encapsulation of traffic by a sidelink signaling or radio resource configuration entity (paragraph 2.2.1, remote UE’s SRB is forwarded by the SRB of evolved relay UE, or eNB configures dedicated relaying SRB for evolved relay UE to forward remote UE’s RRC signaling, or remote UE’s RRC Signaling is forwarded by evolved relay UE’s Uu DRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of D3 into the invention of Wallentin and 3GPPr15, where D3 provides procedure of connection establishment between evolved remote UE and network in order to have a better quality of service when a remote UE is out of coverage or extended coverage via PC5 connection with evolved relay UE for mutual authentication and security association.
Per claim 31, refer to the same rationale as explained in claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647